ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
	Applicant’s AFCP 2.0 request is acknowledged.  As discussed in the interview summary, the claims are not in condition for allowance because references Meyer et al. (US PGPub 2013/0077300 A1), Abramov et al. (US PGPub 20060044806 A1) and Lin (US PGPub 2017/0125652 A1) substantially render the proposed amended limitation obvious.  
	The requisite interview for the AFCP 2.0 program was conducted, but did not result in the case being allowable.  Therefore, this Advisory Action is being mailed, per the rules of the AFCP 2.0 program.  
	While the proposed amendments have been considered, they are NOT being entered because they would not materially reduce or simplify the issues for appeal and would in fact complicate the issues as the additional limitation would be a further issue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875